EHRLICH, C. J.
The court below held the answer to he defective, struck out certain portions, and ordered judgment on the balance, with permission to the defendant to correct the errors and deficiencies by amendment. The plaintiff appeals from the part of the order granting this privilege to the defendant. The court below had authority to grant the defendant the liberty to amend. *320It is the power frequently exercised. The discretion was not abused in this instance, and the part of the order appealed from should therefore be affirmed, with costs.